10-2118-cv
Bey v. City of New York et al.


                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                          SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN
CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY
PARTY NOT REPRESENTED BY COUNSEL.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan Courthouse, 500 Pearl Street, in the City of New York, on the 31st day
of March, two thousand eleven.

PRESENT:
            ROBERT D. SACK,
            GERARD E. LYNCH,
                  Circuit Judges,
            LORETTA A. PRESKA,*
                  Chief District Judge.
_______________________________________________

JAWAN AKIL BEY,
                                   Plaintiff-Appellant,

                      v.                                            No. 10-2118-cv

THE CITY OF NEW YORK, THE CITY OF NEW YORK
DEPARTMENT OF CORRECTION, MICHAEL CARUSO,
Individually and as Inspector General of the New York City
Department of Investigations, NICHOLAS KAISER,
Individually and as Attorney for the Department of
Correction Office of Trials and Litigation, BERNARD
B. KERIK, Individually and as Commissioner of the
City of New York Department of Correction,
                              Defendants-Appellees.
______________________________________________



           *
          Chief Judge Loretta A. Preska, of the United States District Court for the Southern
District of New York, sitting by designation.
For Appellant:                                JAWAN AKIL BEY, pro se, Bracey, Virginia.

For Appellees:                                ELLEN RAVITCH, Assistant Corporation Counsel,
                                              for Michael A. Cardozo, Corporation Counsel, New
                                              York City Law Department, New York, New York.

     Appeal from a judgment of the United States District Court for the Southern District of
New York (McKenna, J.).

       UPON DUE CONSIDERATION, it is hereby ORDERED, ADJUDGED AND

DECREED that the order of the district court is AFFIRMED.

       Plaintiff-appellant Jawan Akil Bey, pro se, appeals from the district court’s judgment

granting defendants’ motion to dismiss his 42 U.S.C. § 1983 complaint. We assume the parties’

familiarity with the underlying facts, the procedural history of the case, and the issues on appeal.

       We review de novo a district court’s dismissal of a complaint under Rule 12(b)(6) of the

Federal Rules of Civil Procedure, accepting as true the factual allegations in the complaint and

drawing all reasonable inferences in the plaintiff’s favor. See Macias v. Zenk, 495 F.3d 37, 40

(2d Cir. 2007); Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006). Having

conducted an independent review of the record in light of these principles, we affirm the district

court’s judgment for substantially the same reasons stated in the district court’s decision and

order. We have considered the appellant’s arguments on appeal and find them to be without

merit. Accordingly, the judgment of the district court is hereby AFFIRMED.



                                                      FOR THE COURT:
                                                      Catherine O’Hagan Wolfe, Clerk




                                                 2